United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF THE ARMY, HEALTH
SERVICES COMMAND, Fort Gordon, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-517
Issued: December 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2010 appellant filed a timely appellant from a July 23, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) concerning the denial of an
increased schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than six percent permanent
impairment of the left leg for which she received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. In a decision of October 1, 1999, the
Board set aside a September 24, 1997 OWCP decision on the grounds that it improperly denied
1

5 U.S.C. § 8101 et seq.

further merit review regarding a schedule award.2 The Board noted that the claimant may seek
an increased schedule award if the evidence establishes that she sustained an increased
impairment at a later date causally related to her employment injury. The Board found that she
submitted medical evidence regarding the extent of impairment at a date subsequent to the prior
schedule award decision. The case was remanded for further review. In a second appeal, the
Board issued a March 1, 2001 decision affirming a November 16, 1999 OWCP decision on the
grounds that appellant had not established permanent impairment to any of her extremities.3
The Board next issued a decision on September 17, 2003 which affirmed OWCP
decisions dated October 24, 2002, January 16 and March 7, 2003.4 The Board found that OWCP
met its burden of proof to rescind a schedule award for a 12 percent impairment of the left leg as
the record supported a 5 percent impairment of that member. The Board also found that
appellant was not entitled to a schedule award for more than a 25 percent permanent impairment
of her leg and did not meet her burden of proof to establish a recurrence of disability on
November 15, 1993 causally related to her August 20, 1992 employment injury.
By decision dated July 16, 2004, the Board set aside a January 30, 2004 OWCP decision
denying further merit review of her claim.5 The Board again found that OWCP had improperly
considered her request for an increased schedule award as a request for reconsideration. The
case was remanded for development of the increased schedule award. The Board issued a
decision on June 1, 2005 affirming OWCP decisions dated October 6 and 14, 2004.6 The Board
found that appellant had not established more than six percent left lower extremity impairment.
The Board issued an order remanding case on May 15, 2009.7 The Board set aside a May 19,
2008 OWCP decision on the grounds that its decision was unclear as to whether it was denying
appellant’s claim for a recurrence of disability as it contained no discussion of the medical
evidence other than noting it was insufficient. The facts and circumstances of the case as set
forth in the Board’s prior decisions are incorporate herein by reference.8
On January 10, 2010 appellant filed a claim for a schedule award.

2

51 ECAB 115 (1999).

3

Docket No. 00-845 (issued March 1, 2001).

4

Docket Nos. 03-1068 and 03-1342 (issued September 17, 2003). OWCP issued a schedule award for a 25
percent right leg permanent impairment on January 16, 2003 and a 5 percent left leg permanent impairment on
March 7, 2003.
5

Docket No. 04-919 (issued July 16, 2004).

6

Docket No. 05-354 (issued June 1, 2005).

7

Docket No. 08-1623 (issued May 15, 2009).

8

On August 23, 1992 appellant, then a 46-year-old food service worker, filed a traumatic injury claim alleging
that on August 20, 1992 she injured her back while picking up a large mixing bowl. OWCP accepted the claim for
sciatica, which was subsequently expanded to include the conditions of lumbar spinal stenosis, acquired
spondylolisthesis and lumbosacral spondylosis without myelopathy. Appellant resigned from the employing
establishment effective February 13, 1994 and is currently not working.

2

On February 2, 2010 OWCP referred appellant for a second opinion examination by
Dr. Bright McConnell, III, a Board-certified orthopedic surgeon, who was asked to assess her
impairment in accordance with the sixth edition of the A.M.A., Guides and was provided a
permanent impairment worksheet. In a March 3, 2010 report, Dr. McConnell noted his review of
the medical evidence and provided findings on physical examination. He diagnosed lumbar
spondylosis, L4-5 degenerative disc disease, lumbar stenosis and spondylolisthesis.
Dr. McConnell completed the permanent impairment worksheet and advised that appellant’s
primary diagnosis was lumbar degenerative disc disease with subsidiary diagnoses of L4-5
spondylolisthesis and lumbar stenosis which, under Table 17-4, page 572, was class 2. He found
no peripheral nerve impairment and applied the adjustment modifiers, finding a grade modifier
of two for Functional History (GMFH), a grade modifier of zero for Physical Examination
(GMPE) and a grade modifier of zero for Clinical Studies (GMCS), for a grade E or a 14 percent
left lower extremity impairment.
On March 23, 2010 OWCP’s medical adviser reviewed Dr. McConnell’s report. He
advised that Dr. McConnell’s impairment rating was based on lumbar spine impairment which is
not accepted by OWCP. OWCP’s medical adviser concluded that the final impairment rating for
the left lower extremity remained six percent, as this rating was based on residuals, sensory
and/or motor loss resulting from lumbar spine conditions.
By decision dated April 2, 2010, OWCP found the medical evidence was insufficient to
establish that appellant had greater impairment of her left leg.
On April 18, 2010 appellant requested review of the written record by OWCP’s hearing
representative.
By decision dated July 23, 2010, OWCP’s hearing representative affirmed the April 2,
2010 decision denying appellant’s request for an additional schedule award for the left lower
extremity.
LEGAL PRECEDENT
The schedule award provision of FECA9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.11 Effective May 1, 2009, OWCP adopted

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

Id.

3

the sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.12
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.13 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.14
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).15 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.16 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).17
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through its medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser providing
rationale for the percentage of impairment specified.18
ANALYSIS
The record reveals that OWCP granted appellant a schedule award for a six percent
impairment of the left lower extremity. The issue is whether appellant has established greater
impairment due to her August 20, 1992 employment injury.

12

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
13

D.N., 59 ECAB 576 (2008); Tommy R. Martin, 56 ECAB 273 (2005); Pamela J. Darling, 49 ECAB
286 (1998).
14

D.H., 58 ECAB 358 (2007); Veronica Williams, 56 ECAB 367 (2005); Thomas J. Engelhart, 50 ECAB
319 (1999).
15

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
16

Id. at page 383-419.

17

Id at page 411.

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010). See Frantz Ghassan, 57 ECAB 349 (2006); C.K., Docket No. 09-2371 (issued
August 18, 2010).

4

In an impairment evaluation dated March 3, 2010, Dr. McConnell determined that
appellant had 14 percent permanent impairment of the left lower extremity using Table 17-4 of
the sixth edition of the A.M.A., Guides. Table 17-4, however, is relevant in determining
impairments of the lumbar spine. FECA specifically excludes the back as an organ; therefore,
the back or spine does not come under the provisions for payment of a schedule award.19
OWCP’s medical adviser reviewed Dr. McConnell’s report and advised that
Dr. McConnell’s impairment rating was based on lumbar spine impairment, noting the rating for
the lumbar spine was not accepted by OWCP. He concluded, however, that the final impairment
rating for the left lower extremity remained six percent as this rating had been based on residuals
sensory and/or motor loss resulting from lumbar spine conditions; but he did not reference any
tables in the sixth edition of the A.M.A., Guides or provide further elaboration for the conclusion
reached.
The Board finds that the medical evidence does not contain a sufficiently reasoned
medical opinion as to the degree of permanent impairment to a scheduled member or function of
the body under the sixth edition of the A.M.A., Guides. When OWCP refers a claimant for a
second opinion evaluation and the report does not adequately address the relevant issues, it
should secure an appropriate report on the relevant issues.20
The case will be remanded to OWCP for further development of the medical evidence on
whether appellant has established entitlement to an additional schedule award for her left lower
extremity. After such further development as it deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for decision with respect to entitlement to
an additional schedule award for the left lower extremity and the case is remanded for further
development of the medical evidence.

19

Patricia J. Horney, 56 ECAB 256 (2005); Francesco C. Veneziani, 48 ECAB 572 (1997).

20

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 23, 2010 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: December 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

